Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant argued that sections *1010120, 118 and 94 of the Surrogate’s Court Act were constitutionally invalid in their application in this case, and such application of and construction of said statutes were violative of, or repugnant to, the provisions of the Fourteenth Amendment of the Constitution which provide that no State shall deprive any person of property without due process of law and that all persons shall he accorded the equal protection of the laws. The Court of Appeals considered these contentions and held that there was no violation of petitioner’s constitutional rights. [See 22 N Y 2d 926.]